Citation Nr: 1228471	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-41 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a foot disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected right testes disability.



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1974 to March 1976 and from December 1976 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appellant indicated in his September 2009 notice of disagreement that he was not expressing disagreement with the July 2009 rating decision's denial of the issue of entitlement to service connection for PTSD.

In August 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in February 2011 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the February 2011 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant contends that he is entitled to service connection for a psychiatric disability other than PTSD, to include as secondary to his service-connected right testes disability.  He also asserts that he is entitled to service connection for a foot disability, to include as secondary to his service-connected knee disabilities.  In February 2011, the Board remanded the appellant's claims for VA psychiatric and orthopedic examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed below, the Board finds that the VA examinations are inadequate.

The appellant was evaluated at a VA psychiatric examination in March 2011.  The VA examiner was instructed to provide an opinion as to whether it was at least as likely as not that the appellant has any psychiatric disability that is related to service or that is proximately due to, or aggravated by, service-connected right testes disability.  The March 2011 VA examiner found that the appellant had an Axis I diagnosis of depressive disorder.  He opined that the appellant's depressive disorder was not caused by or a result of his service-connected right testes disability.  The VA examiner did not specifically provide an opinion as to whether the appellant's depressive disorder was related to service.  He also failed to provide an opinion as to whether the appellant's depressive disorder was aggravated by his service-connected testes disability.  Additionally, as noted by the appellant in a May 2012 statement, the appellant had disciplinary problems in service which the VA examiner did not address.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA examiner did not provide opinions as to whether the appellant's depressive disorder was related to service or aggravated by his service-connected testes disability, the VA examination is inadequate and the claim must be remanded.  

The appellant was evaluated at an orthopedic examination in March 2011.  The VA examiner was requested to provide an as opinion as to whether it was at least as likely as not that the appellant had any current foot disability that was related to service or that was proximately due to, or aggravated by, service-connected knee disabilities.  The VA examiner was specifically instructed to review a March 1975 service treatment record wherein the appellant complained of foot pain.  

The appellant was evaluated at a March 2011 VA examination.  The VA examiner found that the appellant had bilateral mild pes planus and hallux valgus.  The VA examiner opined that the conditions were not caused by or the result of military service and that the conditions were not aggravated or permanently worsened by service-connected lower leg conditions.  The VA examiner stated that there was no service treatment record of these conditions and no service treatment record documentation of a chronic foot condition.  He noted that mild pes plans and hallux valgus were most likely the result of age-related degenerative change.  The VA examiner stated that there was no current clinical objective evidence of a lower leg condition or deformity and that there was no medical rationale that would support a causal relationship between a lower leg condition with no objective findings and pes planus or hallux valgus. 

The Board finds that the VA examiner's rationale is inadequate.  The appellant is service-connected for residuals of traumatic injuries of the right and left knees with patellofemoral syndrome.  The VA examiner did not specifically refer to the appellant's service-connected knee disabilities in his rationale.  It is not clear whether the VA examiner meant that the appellant had no symptoms of his service-connected knee disabilities since the knees were not evaluated at the VA examination and he did not refer to the appellant's knees.  The VA examiner also failed to address the appellant's complaint of foot pain in March 1975 in service in the rationale, only noting that there was no service treatment record documentation of the conditions.  The VA examiner was instructed to address the appellant's symptoms of foot pain in March 1975.  While the VA examiner noted the March 1975 service treatment record in the VA examination, it was not addressed in the opinion.  Consequently, the Board finds that the March 2011 VA orthopedic examination is inadequate and the claim must be remanded.

Finally, the VA treatment records in the file only date to March 2009.  More recent records may be relevant to his claims.  Consequently, the Board requests the appellant's complete VA treatment records from March 2009 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from March 2009 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records received have been associated with the claims file, give the appellant's claims file to a VA clinician to provide opinions as to the following:

* Whether it is at least as likely as not that the appellant has any psychiatric disability, to include depressive disorder, that is related to service.

* Whether it is at least as likely as not that the appellant has any psychiatric disability, to include depressive disorder, that is proximately due to his service-connected right testes disability.

* Whether it is at least as likely as not that the appellant has any psychiatric disability, to include depressive disorder, that is aggravated by his service-connected right testes disability.

If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by any service-connected disability.

The VA clinician should review the appellant's personnel records indicating he had disciplinary problems in service.

If the clinician determines that an examination of the appellant is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  After any records received have been associated with the claims file, give the appellant's claim file to a VA orthopedic clinician to provide opinions as to the following:

* Whether it is at least as likely as not that the appellant's pes planus and/or hallux valgus is related to service.

* Whether it is at least as likely as not that the appellant's pes planus and/or hallux valgus is proximately due to his service-connected knee disabilities.

* Whether it is at least as likely as not that the appellant's pes planus and/or hallux valgus is aggravated by his service-connected knee disabilities.

If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by any service-connected disability.

The VA examiner is requested to address the March 1975 service treatment record indicating the appellant complained of soreness on the bottom of his feet.  

If the clinician determines that an examination of the appellant is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a foot disability, to include as secondary to service-connected knee disabilities, and entitlement to service connection for a psychiatric disability other than PTSD, to include as secondary to service-connected right testes disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


